Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation mechanism” in claims 4, 5, 7, and 19; and “mechanism” in claims 16 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0007) discloses the actuator may comprise an actuation mechanism comprising (a) an actuator for the first scent-dispensing cartridge; (b) an actuator for the second scent-dispensing cartridge. The actuation mechanism may comprise a cam shaft configured to (a) actuate the first scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the first scent-dispensing cartridge toward the outlet; (b) actuate the second scent-dispensing cartridge from the sealed state to the unsealed state to allow passage of air through scent media of the second scent- dispensing cartridge toward the outlet. The cam shaft may be configured for (a) a position to provide the bypass state; (b) a position to provide 
(b) a cam-follower arrangement to operate a valve arrangement for the second scent- dispensing cartridge.
Paragraph (0009) discloses the actuator may comprise an actuation mechanism comprising a shaft; the shaft may be configured to translate to actuate an actuator to rotate to actuate the first scent-dispensing cartridge. The actuator may comprise a mechanism configured to actuate a valve arrangement for the at least one scent-dispensing cartridge; the mechanism may comprise a slider arrangement configured to provide cam action to open the valve arrangement for the unsealed state and to close the valve arrangement for the sealed state.
Paragraph (0013) discloses the actuation mechanism may comprise at least one of (a) a cam mechanism; (b) a cam mechanism operated by a controller.
Paragraph (0016) discloses the actuator/mechanism may comprise a motor and a slider arrangement and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.
Paragraph (0156) discloses the actuation mechanism AC may comprise a cam mechanism CM configured to actuate the valve mechanism V/VM. A mechanism such as a cam mechanism may be configured to selectively open and close a valve of the first valve assembly for the first scent cartridge and to selectively open and close a valve of the second valve assembly of the second scent cartridge
Paragraph (0160) discloses the controller may be configured to operate the actuation mechanism/actuator; the controller may be configured to operate the fan FN; the controller may be operated through a user interface UI for the module/system.
Paragraph (0167) discloses the actuator AC/mechanism may comprise a motor MR and a slider arrangement SL and may be configured for (a) a position to provide the bypass state; (b) a position to provide the first actuation state; (c) a position to provide the second actuation state; (d) a position to provide the third actuation state; (e) a position to provide the fourth actuation state.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 10-11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a vehicle interior" at line 2 renders the claim indefinite. It is unclear for whether this vehicle interior is the same as the one recited at line 1. If it is so, then "the" or "said" should be used, i.e. “the vehicle interior”.  If it is not, then essential structural cooperative relationships between the two are suggested.  The limitation "scent media" at line 5 renders the claim indefinite.  It is unclear for whether this scent media is the same as the one recited at lines 1-2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  The limitation "at least one scent-dispensing cartridge" at lines 6-7 renders the claim indefinite.  It is unclear for whether this at least one scent-dispensing cartridge is the same as the one recited at lines 4-5. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, the phrase “an arm configured to rotate to actuate the at least one scent-dispensing cartridge” renders the claim indefinite 
Claim 2 recites the limitations "a first scent-dispensing cartridge" and “a second scent-dispensing cartridge” at line 2 renders the claim indefinite. It is unclear for whether these limitations is the same as the ones recited in the preceding claim 1 at lines 11-13. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 4, recites the limitations (i.e. two) "an actuator" at line 2 in the claim.  It is unclear and indefinite to the relationship between “an actuator” and “an actuator” as the one recited in the preceding claim 1 at line 6 and to whether they are the same or different. Further clarification is required to either further differentiate (an actuator).
Claim 5 recites the limitation "scent media" at lines 3 and 5 renders the claim indefinite. It is unclear for whether this scent media is the same as the one recited at lines 1-2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 6, recites the limitation(s) "a position" at lines 2-3 (i.e. b and c bullets) in the claim.  It is unclear and indefinite to the relationship between “a position” and “a position” as the one(s) recited at line 2, (i.e. a bullet) and to whether they are the same or different. Further clarification is required to either further differentiate (a position).
Regarding claim 7, recites the limitation(s) "a cam-follower arrangement" and “a valve arrangement” at line 3 in the claim.  It is unclear and indefinite to the relationship 
In claim 10, there are similar issues with the limitations “a vehicle interior”, “scent media”, and “at least one scent- dispensing cartridge” as set forth in claim 1.
Claim 11 recites the limitations "the first scent-dispensing cartridge" and “the second scent-dispensing cartridge” in the claim.  There is insufficient antecedent basis for these limitations in the claim because claim 11 depends on claim 10.
In claim 17, there are similar issues with the limitations “a vehicle interior”, “scent media”, and “at least one scent-dispensing cartridge” as set forth in claim 1. There is insufficient antecedent basis for the limitation “the valve assembly” at line 11 in the claim. There is also insufficient antecedent basis for the limitation “the at least one cartridge” at line 8 in the claim.  It is unclear and indefinite to the relationship between “the at least one cartridge” and “at least one scent-dispensing cartridge” at lines 4-5 and to whether they are the same or different. Further clarification is required to either further differentiate (the at least one cartridge) or provide proper antecedent basis.  Furthermore, the limitation "air flow" at lines 13-14, 15, and 16-17 renders the claim indefinite. It is unclear for whether this air flow is the same as the one recited at line 12. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 18 recites the limitation "air flow" at line 3 renders the claim indefinite. It is unclear for whether this air flow is the same as the one recited in the preceding claim 17  essential structural cooperative relationships between the two are suggested.
Claim 19 recites the limitation "an actuator" at lines 2-3 renders the claim indefinite. It is unclear for whether this actuator is the same as the one recited in the preceding claim 17 at line 6. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested. There is insufficient antecedent basis for this limitation “the first scent-dispensing cartridge“ in the claim.  The phrase “the shaft is configured to translate to actuate an actuator to rotate to actuate the first scent-dispensing cartridge.” renders the claim indefinite because it/they is/are unclear which function(s) and/or both is/are the shaft/actuator performing thereby rendering the scope of the claim unascertainable.  Furthermore, the limitation "the first scent-dispensing cartridge" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 8-9, 12-16, and 20 are also rejected because each claim depends on rejected claims 1, 10, and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fantuzzi et al. (US 20170253338).
Regarding claim 10, Fantuzzi discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, i.e. fragrance oil) into air in a vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10 (fig. 4, i.e. scent delivery systems) providing an inlet 16 (fig. 4) and an outlet 18 (fig. 4); 
wherein the module comprises an enclosure 32 (fig. 4, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (fig. 4) providing scent media (¶ 0005, i.e. fragrance oil); 
wherein the module comprises an actuator 40 (fig. 4) configured to actuate at least one scent-dispensing cartridge 22 (fig. 4) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0077).
wherein the module 10 (fig. 4, i.e. scent delivery systems) comprises a cover 78 (fig. 3, i.e. a door) configured for (a) a closed state (i.e. a closed position) to conceal the 
wherein the cover 78 (fig. 3, i.e. a door) comprises at least one of (a) an outlet 18 (fig. 3) for the at least one scent-dispensing cartridge 22 (fig. 3).
With respect to claim 11, Fantuzzi et al. discloses wherein when the cover 78 (fig. 3, i.e. a door) is in the open state (see figure 3) the actuator 40 (fig. 4) is configured for at least one of (b) a first accessible state (see figure 3, i.e. when the door 78 opens) actuating the first scent-dispensing cartridge 22 (fig. 3) in an accessible position (see figure 3, i.e. an open position) for replacement with the second scent-dispensing cartridge in the inaccessible position (¶ 0084).
With respect to claim 13, Fantuzzi et al. discloses a fan 20 (fig. 3) configured to provide air flow P1 (fig. 3) between the inlet 16 (fig. 4) and the outlet 18 (fig. 3).
With respect to claim 14, Fantuzzi et al. discloses a bypass duct 36 (fig. 3, i.e. an airflow path portion); wherein the fan 20 (fig. 3) is configured to direct air (a) to the inlet 16 (fig. 4); (b) through the bypass duct 36 (fig. 3, i.e. an airflow path portion); (c) through the outlet 18 (fig. 3).
With respect to claim 15, Fantuzzi et al. discloses wherein the fan 20 (fig. 3) is configured for a high speed state and a low speed state (i.e. fan speeds setting by the controller 82); wherein the high speed state is configured to provide high intensity scent dispersion; wherein the low speed state is configured to provide low intensity scent dispersion (¶ 0024).
With respect to claim 16, Fantuzzi et al. discloses wherein the at least one scent-dispensing cartridge 112 (fig. 11) comprises a first scent-dispensing cartridge 112 (fig. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338).
Regarding claim 1, Fantuzzi’s first embodiment discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10, 100 (figs. 4 and 9, i.e. scent delivery systems or assemblies) providing an inlet 16 (fig. 4) and an outlet 18 (fig. 4); 
wherein the module comprises an enclosure 32 (fig. 4, i.e. a housing) configured for at least one scent-dispensing cartridge 22 (fig. 4) providing scent media (¶ 0005, i.e. fragrance oil); 
wherein the module comprises an actuator 40 (fig. 4) configured to actuate at least one scent-dispensing cartridge 22 (fig. 4) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0077); and 
wherein the actuator 40 (fig. 4) comprises an arm 42 (fig. 4) configured to rotate to actuate the at least one scent-dispensing cartridge 22 (fig. 4) (¶ 0078, 0085, 0088).
Fantuzzi’s second embodiment discloses wherein the actuator further comprises a motor 154 (fig. 9) configured to pull the arm 156 (fig. 9) toward the motor to actuate a first scent-dispensing cartridge 112 (fig. 9); wherein the motor 154 (fig. 9) is configured to push the arm 156 (fig. 9) to actuate a second scent-dispensing cartridge 112 (fig. 9, i.e. same reference number) (¶ 0094-0096). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the first embodiment, to include such actuator configurations as set forth above, for the purpose of providing or obtaining a plurality of fragrance dispensing units and positioning them between the mixer unit and the cabin interior such that they each can dispense a 
With respect to claim 2, Fantuzzi et al. discloses wherein the at least one scent-dispensing cartridge comprises a first scent-dispensing cartridge 22 (fig. 4) and a second scent-dispensing cartridge 22 (fig. 4, same reference number – see figure 4 for example).
With respect to claim 3, Fantuzzi et al. discloses wherein the actuator 40 (fig. 4)  is configured to provide the scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system) with (a) a bypass state with the first scent-dispensing cartridge 22 (fig. 5) in a sealed state and the second scent-dispensing cartridge 22 (fig. 5, i.e. same reference number) in a sealed state (see figure 5, three covers 28 are in closed position); (b) a first actuation state actuating the first scent-dispensing cartridge in an unsealed state (see figures 3-4, i.e. the middle cartridge 22 with the cover 28 in the open position) with the second scent-dispensing cartridge in the sealed state (i.e. the top and bottom cartridge are closed); (c) a second actuation state actuating the second scent-dispensing cartridge in an unsealed state (i.e. the middle cartridge is in the open position) with the first scent-dispensing cartridge in the sealed state (see figures 3-4, i.e. the top and bottom cartridges are closed position) (¶ 0076).
With respect to claim 4, Fantuzzi et al. discloses wherein the actuator 154 (fig. 9, i.e. a motor) comprises an actuation mechanism (¶ 0094-0096) comprising (a) an actuator 156 (fig. 10, i.e. an arm) for the first scent-dispensing cartridge 112 (figs. 10-11); (b) an actuator 158 (fig. 12, i.e. the finger) for the second scent-dispensing cartridge 112 (figs. 10-11, i.e. same reference number).
claim 5, Fantuzzi et al. discloses wherein the actuation mechanism comprises a cam shaft 146 (fig. 12, i.e. the pivot shaft) configured to (a) actuate the first scent-dispensing cartridge 112 (fig. 12) from the sealed state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through scent media (¶ 0005, i.e. fragrance oil) of the first scent-dispensing cartridge toward the outlet 108 (fig. 12); (b) actuate the second scent-dispensing cartridge 112 (fig. 12, i.e. the same reference number) from the sealed Page 1 of 5FIP 19026-UT-US-04state (i.e. closed position) to the unsealed state (i.e. opened position) to allow passage of air P2 (fig. 12, i.e. an air flow path) through scent media of the second scent- dispensing cartridge toward the outlet 112 (figs. 10-11, i.e. same reference number) (¶ 0090, 0093-0094, 0096).
With respect to claim 6, Fantuzzi et al. discloses wherein the cam shaft 146 (fig. 12, i.e. the pivot shaft) is configured for (a) a position to provide the bypass state (i.e. a plurality of cartridges 112 are closed with covers 118, 122); (b) a position to provide the first actuation state (see figure 9, i.e. one cartridge 112 in the open position); (c) a position to provide the second actuation state (i.e. other two cartridges 112 in closed position) (¶ 0090).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Bauerg et al. (US 20180208024).
Regarding claim 7, Fantuzzi et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the actuation mechanism comprises (a) a cam-follower arrangement to operate a valve arrangement for the first scent-
However, Bauerg et al. teaches wherein the actuation mechanism comprises (a) a cam-follower arrangement 18 (fi. 1, i.e. a first container cam) to operate a valve arrangement 14 (fig. 1) for the first scent-dispensing cartridge 29 (fig. 4, i.e. a replaceable cartridge in the first aromatic substance container 7); (b) a cam-follower arrangement 19 (fig. 1, i.e. a second container cam) to operate a valve arrangement 15 (fig. 1) for the second scent-dispensing cartridge 29 (fig. 4, i.e. same reference number in the second aromatic substance container 8) (¶ 0045, 0053). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to include such actuation mechanism as set forth above, as suggested and taught by Bauerg, for the purpose of improving accuracy of the scenting device, this results in a greater adjusting range in particular of the aromatic substance intensity, and/or an increased comfort for users of the scenting device (¶ 0011).
With respect to claim 12, Fantuzzi et al. in view of Bauerg et al. discloses the limitations of the claimed invention as set forth above of which Bauerg further discloses an inlet duct 10 (fig. 1, i.e. a scenting path) to the inlet 5 (fig. 1, i.e. the feeding duct) and an outlet duct (not labeled, see figure 1) to the outlet 6 (fig. 1, i.e. the discharge duct); wherein the inlet duct is separated from the outlet duct within the module 22 (fig. 2, i.e. a container unit) of the apparatus (¶ 0045, 0048).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such inlet and outlet arrangements .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of KRONER et al. (EP 2143575, used translation EP2143575_translation.pdf ).
Regarding claims 8-9, Fantuzzi et al. discloses all the limitations of the claimed invention as set forth above, except for (claim 8) a latch configured for (a) a latched state to secure the first scent-dispensing cartridge; (b) an unlatched state to present the first scent-dispensing cartridge for replacement; and (claim 9) a plunger configured to present the first scent-dispensing cartridge for replacement in response to movement of the latch from the latched state to the unlatched state.
However, KRONER teaches a latch (47, i.e. hooks) configured for (a) a latched state to secure the first scent-dispensing cartridge (39); (b) an unlatched state (i.e. releasing) to present the first scent-dispensing cartridge for replacement (39) (¶ 0038); and a plunger (15, 73) configured to present the first scent-dispensing cartridge (39) for replacement in response to movement of the latch  (47, i.e. hooks) from the latched state to the unlatched state (¶ 0029, 0045). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to include such latching and plunger as .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fantuzzi et al. (US 20170253338) in view of Fehling (US 20130277456).
Regarding claim 17, Fantuzzi’s first embodiment discloses a component for a vehicle interior (i.e. a cabin interior of an aircraft) configured to dispense scent (¶ 0003) from scent media (¶ 0005, i.e. fragrance oil) into air in a vehicle interior comprising (abstract): 
a scent-dispensing apparatus (abstract, i.e. a fragrance dispensing system)  comprising a module 10, 100 (figs. 4 and 9, i.e. scent delivery systems or assemblies) providing an inlet 16 (fig. 4) and an outlet 18 (fig. 4); 
wherein the module comprises an enclosure 32 (fig. 4, i.e. a housing) configured for at least one scent-dispensing cartridge 22, 112 (figs. 4 and 11) providing scent media (¶ 0005, i.e. fragrance oil); 
wherein the module comprises an actuator 40, 154 (figs. 4, 9) configured to actuate at least one scent-dispensing cartridge 22, 112 (figs. 4 and 11) between a sealed state (i.e. closed position) and an unsealed state (i.e. opened position) (¶ 0016, 0076-0077);
wherein the at least one cartridge comprises a cartridge system 310 (fig. 15) comprising a cartridge 314 (fig. 15); 
wherein the cartridge 314 (fig. 15) comprises a body (not labeled) comprising an inlet port 318 (fig. 14) and an outlet port320 (fig. 14) and a chamber 316 (fig. 14) 
 Fantuzzi et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the valve assembly comprises a flow control element configured to facilitate air flow for the cartridge; wherein the flow control element of the valve assembly is configured to control air flow for the cartridge into the inlet port across scent media in the chamber and from the outlet port; so that the flow control element when open is configured to facilitate air flow across scent media in the chamber of the body and when closed is configured to provide a seal of air flow to scent media in the chamber of the body.
However, Fehling teaches wherein the valve assembly (see figures 1 and 2, i.e. a functional head) comprises a flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) configured to facilitate air flow for the cartridge 2 (fig. 1, i.e. fragrance container); wherein the flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) of the valve assembly is configured to control air flow for the cartridge into the inlet port 3 (fig. 1, i.e. an inlet opening) across scent media 10 (fig. 1, i.e. a liquid fragrance) in the chamber and from the outlet port 4 (fig. 2, i.e. outlet opening); so that the flow control element 5 (fig. 1, i.e. a spring-loaded valve plate) when open is configured to facilitate air flow across scent media 10 (fig. 1, i.e. a liquid fragrance) in the chamber of the body and when closed is configured to provide a seal of air flow to scent media in the chamber of the body (abstract; ¶ 0002, 0009, 0011, 0029-0030, 0032-0033). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Fantuzzi‘s reference, to include such valve 
With respect to claim 18, Fantuzzi et al. in view of Fehling discloses the limitations of the claimed invention of which Fehling further discloses wherein the actuator (¶ 0017) is configured to compress a spring 5 (fig. 1, i.e. a spring-loaded valve plate) of the at least one scent-dispensing cartridge 2 (fig. 1, i.e. fragrance container) to actuate the at least one scent-dispensing cartridge from the sealed state to the unsealed state (i.e. open state) to allow air flow through scent media toward the outlet (abstract; ¶ 0008-0009).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such spring valve as set forth above, as suggested and taught by Fehling, for the purpose of preventing unintentional release of liquid fragrance from the fragrance container and resulting fragrance contamination with a relatively high level of certainty (¶ 0007).
With respect to claim 19, Fantuzzi et al. in view of Fehling discloses the limitations of the claimed invention of which Fantuzzi further discloses wherein the actuator comprises an actuation mechanism (¶ 0094-0096) comprising a shaft 156 (fig. 10, i.e. an arm); wherein the shaft is configured to translate to actuate an actuator 40, 154 (figs. 4, 9) to rotate to actuate the first scent-dispensing cartridge 22 (fig. 4).
With respect to claim 20, Fantuzzi et al. in view of Fehling discloses the limitations of the claimed invention of which Fehling further discloses a mechanism (see figures 1 and 2, i.e. a functional head) configured to actuate a valve arrangement 5 (fig. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761